Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered October 31, 1984, convicting him of criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
A review of the record establishes that the defendant failed to meet his burden of proving that his 1975 felony conviction was unconstitutionally obtained (see, CPL 400.21 [7] [b]; People v Harris, 61 NY2d 9). Accordingly, the defendant was properly adjudicated a second felony offender.
Claims of error in the prosecutor’s summation, to the extent that they have been preserved for appellate review, are merit-less. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.